695 So. 2d 1325 (1997)
In re Barry Errol EDWARDS.
No. 97-B-0624.
Supreme Court of Louisiana.
June 13, 1997.


*1326 ORDER

Attempted service of the motion for interim suspension by certified mail to the address listed by respondent in his 1996 registration statement was adequate compliance with La.Sup.Ct.R. XIX, § 13A and B,[1] even though the certified letter was returned "unclaimed."
The crime of which respondent was convicted was a serious crime. Accordingly,
IT IS ORDERED that Barry E. Edwards, be and he hereby is suspended from the practice of law in the State of Louisiana pursuant to La.Sup.Ct.R. XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that the necessary disciplinary proceedings be instituted in accordance with La.Sup.Ct.R. XIX, § 11 and 19.
           /s/ Harry T. Lemmon
                Justice
  TRAYLOR, J., not on panel.
NOTES
[1]  Section 13A and B provide for service of the petition and formal charges and for service of other papers after the petition by certified mail to "an address shown in the current information roster filed by respondent pursuant to Section 7 or other last known address."